DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/25/2020, 01/07/2021, 06/01/2021, 11/11/2021 and 05/27/2022  are being considered by the examiner.

Status of Claims
Claims 1-24 are examined in the office action.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with ANDREW J. KOOPMAN on 30 August 2022.

The application has been amended as follows: 

Please AMEND claim 1 as follows.
Claim 1. A high-strength steel sheet having a tensile strength of 980 MPa or more comprising:
a composition containing, by mass,
C: 0.05% to 0.40%,
Si: 0.10% to 3.0%,
Mn: 1.5% to 4.0%,
P: 0.100% or less excluding 0%,
S: 0.02% or less excluding 0%,
Al: 0.010% to 1.0%, [[
N: 0.010% or less, 
with the balance being Fe and inevitable impurities;
a microstructure including lower bainite, martensite, retained austenite, upper bainite, and ferrite wherein, a total area fraction of the lower bainite, the martensite, and the retained austenite is 40% to 100%, [[an area fraction of the retained austenite is 15% or less, and [[a total area fraction of the upper bainite and the ferrite is 0% to 60%,
wherein, in the microstructure, [[an area fraction of elongated ferrite phase grains having an aspect ratio of 3 or more is 1% or less, [[an average crystal grain size of martensite included in a region extending 50 μm from a surface of the steel sheet is 20 μm or less, [[a content of oxide particles having a minor axis length of 0.8 μm or less in the region extending 50 μm from the surface of the steel sheet is 1.0 × 1010 particles/m2 or more, and [[a content of coarse oxide particles having a minor axis length of more than 1.0 μm in the region extending 50 μm from the surface of the steel sheet is 1.0 × 108 particles/m2 or less; and
a content of hydrogen in the steel sheet is 0.05 ppm by mass or more.

Please AMEND claim 9 as follows.
Lines 2-3: A method for producing [[the high-strength steel sheet according to claim 1, the method comprising:
Line 22: wherein in Formula (1), T is an aging temperature in °C of 200°C or less, and t is an aging time in hr.

Please AMEND claim 10 as follows.
Line 4: A method for producing [[the high-strength steel sheet according to claim 2, the method comprising:
Lines 17-19: an elongation rolling step of rolling a steel sheet treated in the cooling step at an elongation ratio of 0.05% to 1%; and
an aging treatment step of subjecting a steel sheet treated in the elongation rolling step to an aging treatment under conditions satisfying Formula (1) below,
Line 21: wherein in Formula (1), T is an aging temperature in °C of 200°C or less, and t is an aging time in hr.

Please AMEND claim 11 as follows.
Lines 1-2: A method for producing [[the high-strength steel sheet according to claim 1, the method comprising:
Line 22: wherein in Formula (1), T is an aging temperature in °C of 200°C or less, and t is an aging time in hr.

Please AMEND claim 12 as follows.
Line 1: A method for producing [[the high-strength steel sheet according to claim 2, the method comprising:
Line 21: wherein in Formula (1), T is an aging temperature in °C of 200°C or less, and t is an aging time in hr.

Allowable Subject Matter
Claims 1-24 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Instant claims, namely independent claim 1, requires a high-strength steel sheet having a tensile strength of 980 MPa or more comprising a composition with specific ranges for its constituent elements. The claim further requires that the microstructure of the steel includes lower bainite, martensite, retained austenite, upper bainite, and ferrite wherein, a total area fraction of the lower bainite, the martensite, and the retained austenite is 40% to 100%, an area fraction of the retained austenite is 15% or less, and a total area fraction of the upper bainite and the ferrite is 0% to 60%, an area fraction of elongated ferrite phase grains having an aspect ratio of 3 or more being 1% or less, and in a region extending 50 μm from a surface of the steel sheet, an average crystal grain size of martensite included is 20 μm or less, a content of oxide particles having a minor axis length of 0.8 μm or less being 1.0 × 1010 particles/m2 or more, and a content of coarse oxide particles having a minor axis length of more than 1.0 μm being 1.0 × 108 particles/m2 or less, and a content of trapped hydrogen in the steel sheet is 0.05 ppm by mass or more.
The closest prior art, WO 2017/131054 A1 via its US English equivalent US 2019/0040511 A1 of Hasegawa (US’011), both cited in the IDS dated 01/07/2021, teaches [0001] “a high-strength galvanized steel sheet and a high-strength member that are suitably used for producing automotive components and a method for producing the high-strength galvanized steel sheet” wherein the steel sheet has [0073] a tensile strength TS of 1180 MPa or more, [0009] “a composition containing, by mass, C: 0.05% to 0.30%, Si: 3.0% or less, Mn: 1.5% to 4.0%, P: 0.100% or less, S: 0.02% or less, and Al: 1.0% or less, with the balance including Fe and inevitable impurities,” and “having a microstructure including ferrite and carbide-free bainite, martensite and carbide-containing bainite, and retained austenite, the total area fraction of ferrite and carbide-free bainite being 0% to 55%, the total area fraction of martensite and carbide-containing bainite being 45% to 100%, and the area fraction of retained austenite being 0% to 5%”. However, US’011  does not explicitly teach all of the claimed limitations of the instant claims specifically a) an area fraction of elongated ferrite phase grains having an aspect ratio of 3 or more being 1% or less, b) in a region extending 50 μm from a surface of the steel sheet, b1) an average crystal grain size of martensite included is 20 μm or less, b2) a content of oxide particles having a minor axis length of 0.8 μm or less being 1.0 × 1010 particles/m2 or more, and b3) a content of coarse oxide particles having a minor axis length of more than 1.0 μm being 1.0 × 108 particles/m2 or less; and c) a content of trapped hydrogen in the steel sheet is 0.05 ppm by mass or more.Moreover, the instant specification, by the way of examples in Tables 1-3, teaches that the claimed properties are not simply results of a composition and microstructure, but also strict adherence to the manufacturing process conditions as taught in the instant specification. For example, See Steel Sheet 1-24 show that they share the same composition steel A, B, C, D and E but the claimed properties are only attained in samples that adhere to all of the prescribed process conditions of making the steel sheet as taught in the instant specification. Therefore, instant claims are distinct from the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOPHY S. KOSHY whose telephone number is (571)272-0030. The examiner can normally be reached M-F 8:30 AM- 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH HENDRICKS can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOPHY S. KOSHY/Primary Examiner, Art Unit 1733